NOT PRECEDENTIAL



              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        _____________

                            No. 13-1117
                           _____________

                       GEORGE B. KEAHEY,
                                   Appellant
                              v.

BETHEL TOWNSHIP, PENNSYLVANIA; LIEUTENANT W. COYLE, 8302;
   CORPORAL C. KIMBEL, 8343; PATROL OFFICER B. BUCK, 8366;
PATROL OFFICER REGISTER, 8324; PATROL OFFICER MERVINE, 8326;
PATROL OFFICER BRADSHAW, 8338; PATROL OFFICER L. STACKENI;
                 PATROL OFFICER JOHN DOE
                       _____________


            On Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                     District Court No. 2-11-cv-07210
          District Judge: The Honorable Ronald L. Buckwalter

          Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                          January 6, 2014

       Before: SMITH, SHWARTZ, and SCIRICA, Circuit Judges

                        (Filed: April 1, 2014)

                      _____________________

                             OPINION
                      _____________________

                                  1
SMITH, Circuit Judge.

      George Keahey (“Keahey”), an attorney, appeals from an order of the United

States District Court for the Eastern District of Pennsylvania granting summary

judgment in favor of Defendant Bethel Township (“Bethel Township”) and

individual defendants Lieutenant William Coyle (“Lieutenant Coyle”), Officer

James Register (“Officer Register”), Officer Brian Buck (“Officer Buck”), and

Corporal Christopher Kimball (“Corporal Kimball,” and collectively, the

“Individual Officers”) in a lawsuit brought by Keahey for alleged civil rights

violations stemming from the Bethel Township Police Department’s response to a

domestic dispute between Keahey and his former wife. For the reasons set forth

below, we will affirm.

      On November 25, 2009, the Bethel Township Police Department received a

report of a domestic disturbance at the residence that Keahey shared with his then-

wife, Wendy Keahey (“Wendy”). Officer Register and Officer Buck responded to

the call. When the officers arrived, Wendy was very agitated and told them that

she wanted Keahey out of the house. The officers stated that either Keahey or

Wendy needed to leave the house for the evening as they could not both stay there

that night. Keahey claims that after several minutes of discussion, the officers

firmly told him to leave. The officers learned that the couple’s two vehicles—a

Ford F-150 truck and a Ford Mustang—were titled in Wendy’s name. Wendy

                                        2
refused to give permission for Keahey to take either of them. Because Keahey was

left with no private means of transportation, Officer Register gave Keahey a ride in

the back of his patrol car to a nearby McDonald’s restaurant. From there, Keahey

called a friend to pick him up.

      The next morning, Keahey returned to the marital residence and drove off in

the F-150 truck. After learning what Keahey had done, Wendy called the Bethel

Township Police Department and reported that Keahey had taken the truck without

her permission. She stated that she did not wish to file charges against Keahey, but

that she wanted the truck returned. The Bethel Township Police Department left a

message for Keahey instructing him to return the truck. Keahey, in response,

indicated to the police that he had no intention of returning the truck. The Bethel

Township Police Department then placed a “stop and hold” order on the truck.

However, the following day, the police conferred with the Delaware County

District Attorney’s Office regarding Keahey’s use of the truck and decided to

remove the “stop and hold” order. Keahey was not stopped or arrested for his use

of the truck.

      On January 23, 2010, Wendy discovered that Keahey had parked the truck at

a friend’s residence in Alden Borough, Delaware County, Pennsylvania. She

surreptitiously drove away with the truck.         Upon discovering the truck’s

disappearance, Keahey called Bethel Township police and spoke with Corporal

                                         3
Kimball. Keahey told Corporal Kimball that he wanted the truck returned to him,

and that it contained his personal belongings and some important legal papers.

Corporal Kimball spoke with Wendy that same day and she told him that she

would return Keahey’s belongings and papers but intended to keep the truck.

When Keahey was advised of this, he wanted Wendy charged with theft. Corporal

Kimball told Keahey that, if he wished to file charges against Wendy, he should

contact the police department in Alden Borough where the alleged theft had

occurred.

      The following day, Lieutenant Coyle informed Keahey that Wendy had

dropped off the personal belongings and legal papers that were in the truck.

During this conversation, Keahey apologized to Lieutenant Coyle for arguing with

Corporal Kimball the previous day.     Keahey also alleges that, in response to

Keahey’s complaints regarding alleged wrongful treatment of him by the Bethel

Township Police Department, Lieutenant Coyle was placed in charge of an

investigation to determine whether Keahey’s rights had been violated.

      On February 17, 2010, Keahey obtained an order from the Delaware County

Court of Common Pleas authorizing him to use the Ford Mustang for a period of

thirty days. Thirty days later, on March 19, 2010, Wendy contacted Officer Buck

and informed him that Keahey had not returned the Mustang. When Officer Buck

contacted Keahey about this, Keahey claimed that he had petitioned for an

                                        4
extension of the stay order. Officer Buck requested that Keahey fax or deliver a

copy of the order to the Bethel Township Police Department. Keahey refused to

do so. In response, Officer Buck placed a “stop and hold” order on the Mustang,

but removed the “stop and hold” order a few days later. Keahey was not stopped

in the Mustang nor was he arrested for its use.

      On November 18, 2011, Keahey, acting pro se, filed this lawsuit alleging

causes of action for (1) seizure and detention without probable cause, in violation

of 42 U.S.C. § 1983, (2) seizure and deprivation of property, in violation of 42

U.S.C. § 1983, (3) conspiracy to deprive Keahey of his rights, in violation of 42

U.S.C. § 1983, (4) false imprisonment, (5) harassment, and (6) malicious abuse of

process.   In February 2012, the District Court dismissed the harassment and

malicious abuse of process claims.       Defendants filed a motion for summary

judgment as to the claims brought under 42 U.S.C. § 1983, the conspiracy claim,

and the false imprisonment claim.       In his response to Defendants’ summary

judgment motion, Keahey agreed to dismiss his claim for conspiracy, 1 leaving only

the claims of seizure and detention without probable cause, seizure and deprivation

of property, and false imprisonment.          The District Court granted summary


1
      Keahey’s suit also originally named Detective Russell Mervine, Patrol
Officer Sean Bradshaw, and Patrol Officer Lou Stackeni as defendants, but in his
response to Defendants’ summary judgment motion, Keahey agreed to dismiss all
claims against those officers.

                                          5
judgment to Defendants as to each of these remaining claims. Keahey timely

appealed the District Court’s ruling on Defendants’ summary judgment motion.2

      Upon reviewing the record before us, we conclude that the District Court did

not err in granting summary judgment to Defendants on the remaining claims.

First, we agree with the District Court that Keahey failed to establish a basis for

liability under 42 U.S.C. § 1983 against Bethel Township. A party seeking to

impose liability under § 1983 against a municipality must show that his injury was

caused by either a “policy statement, ordinance, regulation, or decision officially

adopted and promulgated by that body’s officers,” or a “governmental ‘custom’

even though such a custom has not received formal approval through the body’s

official decisionmaking channels.” Monell v. Dep’t of Soc. Servs. of New York,

436 U.S. 658, 690–91 (1978). There must be a “direct causal link between a

municipal policy or custom and the alleged constitutional deprivation” in order for

there to be municipal liability. City of Canton v. Harris, 489 U.S. 378, 385 (1989).

Keahey alleged that Bethel Township failed to provide adequate training in

handling domestic disputes to its police officers and claimed that this inadequate

training gave rise to an environment in which police officers handling domestic


2
       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.
We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We review the
District Court’s grant of summary judgment de novo, applying the same standard
as the District Court. Montone v. City of Jersey City, 709 F.3d 181, 189 (3d Cir.
2013).
                                         6
disputes gave preferential treatment to females over males. We agree with the

District Court that the evidence does not demonstrate the existence of a “policy” or

“custom” sufficient for Monell liability. Additionally, we agree with the District

Court that Keahey failed to satisfy the causation requirement for Monell liability.

Accordingly, the District Court did not err in granting summary judgment on this

claim.

         We also conclude that the District Court did not err in granting summary

judgment as to Keahey’s § 1983 claims against the Individual Officers. Upon

reviewing the record before us, we find no indication that any of the Individual

Officers violated any of Keahey’s rights, privileges, or immunities secured by the

Constitution, and thus there is no basis for Keahey’s § 1983 claims against the

officers. Additionally, even if we were to find that a constitutional violation may

have occurred, we would agree with the District Court that the Individual Officers

are insulated from liability for civil damages by the doctrine of qualified immunity

because “their conduct [did] not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.”

Messerschmidt v. Millender, 132 S.Ct. 1235, 1244 (2012).

         Finally, we conclude that the District Court did not err in granting summary

judgment on Keahey’s claim for false imprisonment. Under Pennsylvania law,

false imprisonment is the unlawful detention of another person. Renk v. City of

                                           7
Pittsburgh, 537 Pa. 68, 641 A.2d 289, 293 (1994). False imprisonment requires

that (1) the defendant acted with intent to confine plaintiff within fixed boundaries,

(2) the defendant’s act directly or indirectly resulted in the plaintiff’s confinement,

and (3) plaintiff was conscious of the confinement or harmed by it. Gagliardi v.

Lynn, 446 Pa. 144, 285 A.2d 109, 111 n.2 (1971). We agree with the District

Court that Keahey’s allegations are insufficient to satisfy the standard for false

imprisonment because there is no indication that any of the Individual Officers

acted with intent to confine Keahey within fixed boundaries nor is there evidence

that the Individual Officers’ actions resulted in Keahey’s confinement. Thus, we

conclude that the District Court did not err in granting summary judgment to

Defendants on this claim.

      Accordingly, we will affirm.




                                          8